UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6164



ROBERT EARL MARSHALL,

                                           Petitioner - Appellant,

          versus


A. D. ROBERTSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-00-231-3)


Submitted:   June 29, 2001                 Decided:   July 19, 2001


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Earl Marshall, Appellant Pro Se. Richard Bain Smith, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Earl Marshall appeals the magistrate judge’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).1   We have reviewed the record and the magis-

trate judge’s opinion and find no reversible error.     Accordingly,

we deny a certificate of appealability and dismiss the appeal sub-

stantially on the reasoning of the magistrate judge.2   See Marshall

v. Robertson, No. CA-00-231-3 (E.D. Va. Jan. 2, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




     1
         The parties consented to jurisdiction of the magistrate
judge.    See 28 U.S.C.A. § 636(a) (West 1994 & Supp. 2000).
     2
       Marshall raised several new claims for the first time in his
informal brief on appeal. Marshall fails to present exceptional
circumstances justifying review of these claims. We therefore de-
cline to address them. See Muth v. United States, 1 F.3d 246, 250
(4th Cir. 1993).


                                2